DETAILED ACTION
This office action is in response to application filed on May 5, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2020 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “wellhead 202” in Figure 2 according to paragraphs [0020]-[0021], and “test cell 234” in Figure 2 according to paragraph [0021].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0024]: Language “As illustrated, communication link 230 (which may be wired or wireless, for example) may be provided that may transmit data from bottom hole assembly 228 to an information handling system 114 at surface 108” should read “As illustrated, communication link 230 (which may be wired or wireless, for example) 
[0027]: Language “The averaging increases or decreases the length of REL investigation section 301 to for segment length 306” should read “The averaging increases or decreases the length of REL investigation section 301 to 
[0035]: Language “Within block 408 a check loop 610 is performed to determine if fixed point 500 is accurate” should read “Within block 608, a check loop 610 is performed to determine if fixed point 500 is accurate” in accordance with details in Figure 6.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language should read:
“A method for forming Representative Elemental Length (REL) of well data comprising: 
inputting log data from a borehole in a formation into an information handling system; 
identifying an initial length of a REL investigation section and divide the log data into a plurality of REL investigation sections that are of substantially equal length; 
calculating an average value of a formation property for each of the plurality of REL investigation sections; 
selecting a maximum value and a minimum value for each of the plurality of REL investigation sections; 
checking whether the maximum value and the minimum value are stable for each of the plurality of REL investigation sections, and when the maximum value and the minimum value are stable for each of the plurality of REL investigation sections, plurality of REL investigation sections become a REL section; 
deriving the formation property for each of the REL sections as an output; and 
forming a model of the formation from each of the REL sections” to correct for minor informalities and provide appropriate antecedence basis.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read:
“The method of claim 1, wherein the log data is a one-dimensional well log data comprising the formation property at a depth of the borehole” to correct for minor informalities.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language should read:
“The method of claim 1, where stable is determined by minimizing a difference between the average value as well as the maximum value and the minimum value obtained from the REL investigation section” to correct for minor informalities and provide appropriate antecedence basis.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language “checking the formation property is stable in the sub-segment and if the formation property is stable for each of the REL investigation sections then each of the REL investigation sections become a REL section” should read “checking the formation property is stable in the sub-segment, and when the formation property is stable for each of the plurality of REL investigation sections, plurality of REL investigation sections become a REL section” to correct for minor informalities and provide appropriate antecedence basis.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language should read:
“The method of claim 10, wherein the log data is a one-dimensional well log data comprising the formation property at a depth of the borehole” to correct for minor informalities.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “select a maximum value and a minimum value of the REL investigation sections; check whether the maximum value and the minimum value are stable for each of the REL investigation sections and if they the maximum value and the minimum value are stable for each of the REL investigation sections then each of the REL investigation sections become a REL section” should read “select a maximum value and a minimum value of the plurality of REL investigation sections; check whether the maximum value and the minimum value are stable for each of the plurality of REL investigation sections, and when the maximum value and the minimum value are stable for each of the plurality of REL investigation sections, plurality of REL investigation sections become a REL section” to correct for minor informalities and provide appropriate antecedence basis.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language should read:
“The system of claim 17, wherein the log data is a one-dimensional well log data comprising the formation property at a depth of the borehole” to correct for minor informalities.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., deriving the formation property for each of the REL sections as an output; and forming a model of the formation from each of the REL sections), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., deriving the formation property for each of the REL sections as an output; and forming a model of the formation based at least in part on the formation property of each of the REL sections), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., derive the formation property for each of the REL sections as an output; and form a model of the formation from each of the REL sections), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-9, 11-16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. 
Hurley (US 20120277996 A1) discloses/teaches:
A method for forming Representative Elemental Length (REL) of well data (Fig. 3; [0005], [0014]: statistical determination of representative element area (REA) of well data (see Fig. 10, [0023]) is presented (see also Fig. 9 regarding the same process applied for determination of representative element volume (REV))) comprising: 
inputting log data from a borehole (Fig. 10, item 1022 – ‘well’) in a formation (Fig. 10, item 1002 – “subterranean rock formation”) into an information handling system (Fig. 10, item 1050 – “data processing center”; [0058]: data from a subterranean rock formation is gathered at a wellsite using a wireline tool in a well, the data being acquired by the data processing center for analysis); 
identifying an initial length of a REL section and divide the log data into a plurality of REL investigation sections that are of substantially equal length (Fig. 3, items 312 and 316; [0048]: a subsample of a given size is selected, as well as other non-overlapping subsamples of the same size (see also [0005])); 
calculating an average value of a formation property for each of the plurality of REL investigation sections ([0048]-[0050]: sample mean value for the formation property of each subsample is calculated for examination of standard deviation/variance (see also [0005])); 
deriving the formation property for each of the REL sections as an output ([0048]: when one standard deviation of the variance is within acceptable limits, the REA for the rock property is found (see also [0051], [0053]-[0054])); and 
forming a model of the formation from each of the REL sections (Figs. 5 and 6; [0049]-[0050]: grid representation of formation is developed based on REA).  

Wilkinson (US 20090276157 A1, IDS record) teaches:
“Aspects of embodiments of the present invention provide a method of interpreting well log data indicative of physical attributes of a portion of a subterranean formation including partitioning the well log data into segments, each segment representing a respective contiguous portion of the extent of the logged well …” ([0005]: interpretation of well log data includes data partitioning).

	Hruska (US 20090254281 A1, IDS record) teaches:
“In an aspect of the invention, there is provided a method of analyzing characteristics of a subterranean formation including applying a wavelet transform to measured data or to derived data obtained from the measured data, or to a portion thereof, the measured data obtained by measuring at least one physical property at each of a plurality of positions in a borehole that penetrates a region of the subterranean formation; selecting one or more scales for analyzing wavelet coefficients at each scale; performing a segmentation of the measured or derived data; calculating a distribution of wavelet coefficients for each scale, for one or more spatial directions of wavelet transform application, for the wavelet transform of the measured or derived data and for each segment that belongs to the portion on which the wavelet transform has been calculated; and for each segment, analyzing a distribution of the measured or derived data and the distribution of the wavelet coefficients for each scale in terms of their overlap with corresponding distributions of training samples to produce a geological interpretation of the subterranean formation” ([0003]: analysis of characteristics of subterranean formation includes measuring at least one physical property at each of a plurality of positions in a borehole that penetrates a region of the subterranean formation, performing a segmentation of the data and analyzing wavelet coefficients distribution for each segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“selecting a maximum value and a minimum value for each of the REL investigation sections; 
checking whether the maximum value and the minimum value are stable for each of the REL investigation sections and if they the maximum value and the minimum value are stable for each of the REL investigation sections then each of the REL investigation sections become a REL section,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 10. 
Hurley (US 20120277996 A1) discloses/teaches:
A method for forming Representative Elemental Length (REL) of well data (Fig. 3; [0005], [0014]: statistical determination of representative element area (REA) of well data (see Fig. 10, [0023]) is presented (see also Fig. 9 regarding the same process applied for determination of representative element volume (REV))) comprising: 
inputting log data from a borehole (Fig. 10, item 1022 – ‘well’) in a formation (Fig. 10, item 1002 – “subterranean rock formation”) into an information handling system (Fig. 10, item 1050 – “data processing center”; [0058]: data from a subterranean rock formation is gathered at a wellsite using a wireline tool in a well, the data being acquired by the data processing center for analysis); 
identifying an initial length of a REL investigation section and divide the log data into a plurality of REL investigation sections that are of substantially equal length (Fig. 3, items 312 and 316; [0048]: a subsample of a given size is selected, as well as other non-overlapping subsamples of the same size (see also [0005])); 
fixing a center for each of the plurality of REL investigation sections ([0039]: a volume of porous media has a centroid P); 
calculating an average value of a formation property ([0048]-[0050]: sample mean value for the formation property of each subsample is calculated for examination of standard deviation/variance (see also [0005])); 
deriving the formation property for each of the REL sections as an output ([0048]: when one standard deviation of the variance is within acceptable limits, the REA for the rock property is found (see also [0051], [0053]-[0054])); and 
forming a model of the formation based at least in part on the formation property of each of the REL sections (Figs. 5 and 6; [0049]-[0050]: grid representation of formation is developed based on REA).  

Wilkinson (US 20090276157 A1, IDS record) teaches:
“Aspects of embodiments of the present invention provide a method of interpreting well log data indicative of physical attributes of a portion of a subterranean formation including partitioning the well log data into segments, each segment representing a respective contiguous portion of the extent of the logged well …” ([0005]: interpretation of well log data includes data partitioning).

	Hruska (US 20090254281 A1, IDS record) teaches:
“In an aspect of the invention, there is provided a method of analyzing characteristics of a subterranean formation including applying a wavelet transform to measured data or to derived data obtained from the measured data, or to a portion thereof, the measured data obtained by measuring at least one physical property at each of a plurality of positions in a borehole that penetrates a region of the subterranean formation; selecting one or more scales for analyzing wavelet coefficients at each scale; performing a segmentation of the measured or derived data; calculating a distribution of wavelet coefficients for each scale, for one or more spatial directions of wavelet transform application, for the wavelet transform of the measured or derived data and for each segment that belongs to the portion on which the wavelet transform has been calculated; and for each segment, analyzing a distribution of the measured or derived data and the distribution of the wavelet coefficients for each scale in terms of their overlap with corresponding distributions of training samples to produce a geological interpretation of the subterranean formation” ([0003]: analysis of characteristics of subterranean formation includes measuring at least one physical property at each of a plurality of positions in a borehole that penetrates a region of the subterranean formation, performing a segmentation of the data and analyzing wavelet coefficients distribution for each segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“selecting a sub-segment for each center in the plurality of REL investigation sections; 
calculating an average value of a formation property for each sub-segment; 
checking the formation property is stable in the sub-segment and if the formation property is stable for each of the REL investigation sections then each of the REL investigation sections become a REL section,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 17. 
Hurley (US 20120277996 A1) discloses/teaches:
A system (Fig. 10) comprising: 
a downhole device (Fig. 10, item 1024 – “wireline tool”), wherein the downhole device is configured to be disposed in a borehole (Fig. 10, item 1022 – ‘well’) and to take a plurality of measurements of a formation (Fig. 10, item 1002 – “subterranean rock formation”; [0058]: data from a subterranean rock formation is gathered at a wellsite using a wireline tool in a well); and 
an information handling system (Fig. 10, item 1050 – “data processing center”) configured to: 
form log data from the plurality of measurements ([0029]: data corresponds to log measurements); 
identify an initial length of a Representative Elemental Length (REL) investigation section and divide the log data into a plurality of REL investigation sections that are of equal length (Fig. 3, items 312 and 316; [0048]: a subsample of a given size is selected, as well as other non-overlapping subsamples of the same size (see also [0005])); 
calculate an average value of a formation property for each of the plurality of REL investigation sections ([0048]-[0050]: sample mean value for the formation property of each subsample is calculated for examination of standard deviation/variance (see also [0005])); 
derive the formation property for each of the REL sections as an output ([0048]: when one standard deviation of the variance is within acceptable limits, the REA for the rock property is found (see also [0051], [0053]-[0054])); and 
form a model of the formation from each of the REL sections (Figs. 5 and 6; [0049]-[0050]: grid representation of formation is developed based on REA).
  
Wilkinson (US 20090276157 A1, IDS record) teaches:
“Aspects of embodiments of the present invention provide a method of interpreting well log data indicative of physical attributes of a portion of a subterranean formation including partitioning the well log data into segments, each segment representing a respective contiguous portion of the extent of the logged well …” ([0005]: interpretation of well log data includes data partitioning).

	Hruska (US 20090254281 A1, IDS record) teaches:
“In an aspect of the invention, there is provided a method of analyzing characteristics of a subterranean formation including applying a wavelet transform to measured data or to derived data obtained from the measured data, or to a portion thereof, the measured data obtained by measuring at least one physical property at each of a plurality of positions in a borehole that penetrates a region of the subterranean formation; selecting one or more scales for analyzing wavelet coefficients at each scale; performing a segmentation of the measured or derived data; calculating a distribution of wavelet coefficients for each scale, for one or more spatial directions of wavelet transform application, for the wavelet transform of the measured or derived data and for each segment that belongs to the portion on which the wavelet transform has been calculated; and for each segment, analyzing a distribution of the measured or derived data and the distribution of the wavelet coefficients for each scale in terms of their overlap with corresponding distributions of training samples to produce a geological interpretation of the subterranean formation” ([0003]: analysis of characteristics of subterranean formation includes measuring at least one physical property at each of a plurality of positions in a borehole that penetrates a region of the subterranean formation, performing a segmentation of the data and analyzing wavelet coefficients distribution for each segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“select a maximum value and a minimum value of the REL investigation sections; 
check whether the maximum value and the minimum value are stable for each of the REL investigation sections and if they the maximum value and the minimum value are stable for each of the REL investigation sections then each of the REL investigation sections become a REL section,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-9, 11-16 and 18-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hurley; Neil F. et al., US 8909508 B2, Petrographic image analysis for determining capillary pressure in porous media
Reference discloses determination of representative element area (REA) and representative element volume (REV) of well data.
ZHAO W, US 20200005013 A1, Method for identifying geometrical properties of rock structure, involves generating digital model of rock sample based on geometrical property of empty space and determining productivity of reserve according to digital model of rock sample
Reference discloses determination of geometrical parameters of rock texture by identifying pores and grains.

This application is in condition for allowance except for the following formal matters: 
Drawing Objections.
Objections to the specification.
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857